Per Curiam.
This is a close case on the facts. The conviction rests on the testimony of one witness, so far as the actual bribery is concerned, as against the testimony of the appellant and his codefendant. Under these circumstances we think it was prejudicial error for the prosecution to follow the cross-examination of the appellant as to the commission of other crimes, not charged in the indictment and denied by appellant, with an attempt to prove the commission of such other crimes by the witnesses Purdy and Waters. This procedure on the part of the prosecution put appellant in the unfair position of being compelled to defend himself against crimes not charged in the indictment or else, by objecting, to risk giving the jury the impression that he was either afraid or unable successfully to meet these collateral issues.
All concur.
Judgment of conviction reversed on the facts and new trial granted.